      Case 2:20-cv-00111-RJC-MPK Document 10 Filed 08/03/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                    )          Civil Action No. 2:20-cv-0111
                                              )
        Plaintiff,                            )
                                              )          United States District Judge
            v.                                )          Robert J. Colville
                                              )
 $38,411.00 IN UNITED STATES                  )
 CURRENCY,                                    )          United States Magistrate Judge
                                              )          Maureen P. Kelly
        Defendant.                            )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of the Magistrate Judge Maureen P.

Kelly (ECF No. 9) recommending that the Motion for Judgment of Forfeiture filed by Plaintiff

United States of America (ECF No. 8) be granted. Objections to the Report and

Recommendation were due by July 28, 2020 for registered ECF users and July 31, 2020 for

unregistered ECF users. No objections were filed. The matter is ripe for disposition.

       The district court must make a de novo determination of those portions of the report to

which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d

874, 877 (3d Cir. 1987). This Court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. The district court judge may also

receive further evidence or recommit the matter to the magistrate judge with instructions

       AND NOW, this 3rd day of August, 2020, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

       IT IS ORDERED that the Report and Recommendation (ECF No. 9) is ADOPTED as

the Opinion of the Court.


                                                  1
      Case 2:20-cv-00111-RJC-MPK Document 10 Filed 08/03/20 Page 2 of 2




       IT IS FURTHER ORDERED that the Motion for Judgment and Final Order of

Forfeiture, ECF No. 8 is GRANTED. Judgment and Final Order of Forfeiture to follow.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

       The Clerk shall mark this case closed.



                                                 SO ORDERED this 3rdth day of August, 2020

                                                 s/ Robert J. Colville
                                                 Robert J. Colville
                                                 United States District Judge



cc: all Registered ECF Counsel




                                                2
